Citation Nr: 0927587	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to total disability rating due to individual 
unemployability (TDIU rating). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In July 2007 and March 
2008, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran contends that she is unable to maintain 
substantially gainful employment due to her service-connected 
disabilities.  No VA examination has been scheduled with 
regard to this issue.  The record reflects that the Veteran 
meets the threshold criteria for a TDIU rating in that she 
has at least one disability rated at 40 percent and 
additional disability sufficient to bring her combined rating 
to 70 percent or greater.  Additionally, the record reflects 
that multiple assistive devices have been recommended and 
issued for the Veteran, including an electric mobility device 
for outside the home.  In light of these facts, the Board 
finds that a remand is warranted so that a VA examination may 
be scheduled to ascertain whether the Veteran is unemployable 
due to her service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA 
examination to determine the impact 
that her service-connected disabilities 
have on her employability.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available for review and 
the examiner's report should reflect 
that such review occurred.  The 
examiner must elicit from the Veteran 
and record for clinical purposes a full 
work and educational history.  Based on 
the review of the claims file, the 
examiner must provide an opinion as to 
whether the Veteran is unable to obtain 
or retain employment due only to her 
service-connected disabilities, 
consistent with her education and 
occupational experience, irrespective 
of age and any nonservice-connected 
disorders.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
TDIU claim should be readjudicated, to 
include all evidence received since the 
July 2009 supplemental statement of the 
case.  The Veteran and her 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



